The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: in par. [0027], the second-to-last sentence is incomplete and lacks punctuation.  
Appropriate correction is required.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the beams attached to a vertical side of the joists (claims 1, 5 and 15), attaching a controller to a beam (claim 19), and attaching the beams to three joists (claim 20) must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9, the recitation “the vertical frame” lacks antecedent basis.
Claim 3, line 3, the recitation “the horizontal frame member” lacks antecedent basis, and it is not clear if the recitation “a vertical frame member” is intended to refer to one of the first or second vertical frame members previously recited or is an additional such member. Furthermore, it is not clear what is meant by “the angled portions are between the horizontal frame member and a vertical frame member”, as the first (21-22) and second (29-32) angled portions are part of the lift structure, not the stationary component.
Claim 6, line 2, both occurrences of “pillars” should apparently be singular, and the recitation “the vertical lifting pillars” lacks clear antecedent basis (emphasis added).
Claims 7 and 9, the recitations “the movable frame” lack antecedent basis.

Claim 16, the recitation “attaching two or more beams to the two or more joists” lacks antecedent basis (emphasis added).
Claim 19, the recitation “attaching the controller to … the beams” is not understood, as the controller has not been described as having such a feature.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 8,418,814) in view of Hall et al (US 9,939,105).
Byers shows an overhead storage access system, comprising:

first and second beams 124, each beam attached to an attic floor 26 adjacent two ceiling joists 142 immediately below the attic floor, wherein the first and second beams are spaced apart and aligned generally transverse to the two joists;
first and second vertical frame members 36, attached to and extending upward from the first and second beams, respectively;
a horizontal member 38 coupled to the vertical frame members and extending horizontally from the vertical frame members;
a lift 14 configured to be movably coupled to the stationary component, wherein the lift is movable between a raised position above the ceiling (Fig. 3) and a lowered position below the ceiling (Figs. 1-2), the lift comprising:
a platform 32 for carrying a load 46 to be stored;
a lifting pillar 34 coupled to the platform and extending upward defining a storage area configured to receive the load on the platform; and
one or more lifting devices 38 coupled between the stationary component and the lift, wherein the one or more lifting devices comprises a motor 134 driving a drum 132 and a line 40 that is wound around the drum to raise the lift and unwound from around the drum to lower the lift, and wherein the motor is configured to raise and lower the lift in response to an instruction from a controller 150.
Byers does not show each beam to be attached to an underside or vertical side of the two joists.

It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Byers by attaching the beams to at least the underside of the joists instead of the attic floor, as shown by Hall, so that the system could be installed entirely from below the ceiling, if access to the attic was difficult and/or undesirable.
Re claim 2, when modified as above, the stationary component would clearly be secured to two adjacent, spaced apart joists with a portion of the ceiling between the joists removed, defining an access hatch in the ceiling, as readily apparent from at least Fig. 1 of Byers.
Re claim 3 (as best understood in light of the rejection under 35 U.S.C. 112 set forth above), Byers shows the system to further comprise first angled portions 300 or 314 (Fig. 34 or 35) oriented parallel to the joists and second angled portions 95 oriented perpendicular to the joists (Fig. 30), wherein the angled portions are “between the horizontal frame member and a vertical frame member”, to whatever extent the limitation may be given patentable in light of the indefinite and unclear language. 
Re claim 4, Hall shows the beams to comprise U-channels having a flat bottom, wherein the flat bottom of the U-channels is secured to an underside of the joists (Fig. 1B).
Re claim 5, to have secured the beams both to an underside of the joists and to a vertical side region of the joists would have been a mere design expediency to more 
Re claim 6, Byers shows that the lift further comprises a second [vertical] lifting pillar[s], with a horizontal member 96 coupled to the [vertical] lifting pillar[s] and the second [vertical] lifting pillar (Fig. 4).
Re claim 7, Byers shows that the platform comprises a first surface 32 secured to the movable frame and a second surface 30 generally parallel with the first surface and extensibly coupled below the first surface, wherein the second surface is wider than the first surface in a lateral direction such that the second surface contacts the ceiling as the movable frame is raised, and wherein the ceiling causes the second surface to extend from the first surface and remain flush against the ceiling while the first surface is lifted above the second surface (Figs. 9-11), wherein the second surface is held to the first surface by an elastic member 35 that moves between an extended state and a retracted state, wherein in the retracted state the first and second surfaces are contacting one another (Figs. 6-8). Note the similar alternative embodiments in Figs. 12-15.
Re claim 8, the inclusion of “a light fixture”, as broadly recited, on an underside of the platform would have been an obvious design expediency. For example, the examiner takes Official Notice that it is extremely well-known to use battery-powered stick-on or clamp-on light fixtures to enhance lighting in areas without access to electrical wiring.

Re claim 11, in Fig. 26, Byers shows the base frame to include doors 268, 270 hingedly coupled to the platform, wherein the doors of the base frame can open to permit objects to roll off the platform when desired. Although the doors open outward instead of lowering, one of ordinary skill in the art would have recognized that lowering the doors to open would have been an alternate equivalent design expediency
Re claims 12 and 13, as these claims are broader than claim 1, the limitations thereof are clearly included in the modified apparatus of Byers in the same manner set forth above with respect to at least claim 1.
Re claim 14, the lifting pillars of Byers comprise a vertical portion 82, an angled portion 84, and a horizontal portion 96 (Fig. 4).
Re claim 15, the overhead storage access unit of Byers when modified in the manner of claim 1 as above would obviously be installed by a method comprising: attaching a first beam to two separate spaced apart joists in a ceiling;
attaching a second beam to the same two separate joists, with the first and second beams attached to at least one of an underside of the joists, a vertical side region of the joists, or both the underside and vertical side region of the joists;
attaching a lifting device to the beams; and
attaching a lift to the lifting device;
wherein the lifting device comprised a motor driving a drum and a line wound around the drum to raise the lift to a raised position above the ceiling and unwound from around the drum to lower the lift to a lowered position below the ceiling, and wherein the 
Re claim 16, attaching the two [or more] beams to the two [or more] joists would clearly be achieved by an installer without the installer entering an area above the joists, as alluded to above with respect to claim 1.
Re claim 17, attaching the beams to the joists would clearly comprise bolting a U-shaped channel to an underside of the joists with a flat bottom of the U-shaped channel against the underside of the joists, as previously described.
Re claim 18, the method would clearly further comprise attaching a stationary frame member to the beams, wherein the lifting device was attached to the stationary frame member, as previously described.
Re claim 19, (as best understood in light of the rejection under 35 U.S.C. 112 set forth above), “attaching the controller to one of the beams”, to whatever extent the limitation may be given patentable in light of the indefinite and unclear language, would have been an obvious design expediency, especially since applicant has not shown such a feature.
Re claim 20, attaching the first and second beams to three joists would have been an obvious design expediency to more securely attach the beams to the ceiling, and appears to be suggested in Fig. 2 of Hall.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Byers in view of Hall et al, as applied to claim 1 above, and further in view of Reid et al (US 9,420,881).

Reid shows a generally similar above-ceiling storage lift, wherein shelves 820 are suspended below a platform 821 on a movable frame 530, such that one or more of the shelves are positioned below the ceiling when the movable frame is raised, as in Figs. 5 and 6. Although the shelves do not comprise drawers, and there is no explicit disclosure that the shelves are necessarily intended to remain in the Fig. 5 or 6 position, one of ordinary skill in the art would recognize that drawers could obviously be substituted for shelves, and the control system 700 could be set up so as to allow one or more shelves (drawers) to remain below the ceiling when the movable frame was fully raised, for example if it was desired to store large items on the platform 821.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Byers by providing drawers coupled to an underside of the platform, wherein the drawers were positioned below the ceiling when the movable frame was fully raised, as suggested by Reid, to provide additional storage for smaller and/or loose items while continuing to use the platform for large items.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references show a variety of ceiling/attic-mounted storage lift platforms generally similar to that of applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

2/24/22